Exhibit CONFIDENTIAL TREATMENT REQUESTED:INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “**”.AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION. CONTRACT FOR PRODUCTS AND SERVICES THIS AGREEMENT, dated as of January 4, 2010 (“Effective Date”) (together with the schedules, appendices, attachments and exhibits attached hereto and hereby incorporated herein in their entirety by reference) (“Agreement”), by and among DISH Network L.L.C., a Colorado company having its principal office at 9601 S. Meridian Blvd., Englewood, Colorado 80112 (“Company”), NeuLion USA, Inc., a Delaware corporation having its principal place of business at 1600 Old Country Road, Plainview, New York 11803 (“NeuLion”) and solely for purposes of Section 34 of this Agreement, NeuLion, Inc., an Ontario corporation having its principal place of business at 463 King Street West, 3rd Floor, Toronto, Ontario, Canada M5V 1K4 (“Parent”), each of Company and NeuLion being a “Party”, and together, the “Parties”.For purposes of this Agreement, “Affiliate” shall mean any person or entity directly or indirectly controlling, controlled by or under common control with another person or entity, which for NeuLion currently include, without limitation, the entities that directly or indirectly control the IPTV services known as Talfazat, TV-Desi and KyLinTV.For clarity (and without limitation of the foregoing), a division or department of NeuLion shall be an Affiliate of NeuLion for purposes of this Agreement. W I T N E S S E T H: WHEREAS, Company desires to hire NeuLion to provide certain services on a non-exclusive basis in connection with Company’s offering of a subscription-based, Company-branded, pay internet protocol television (“IPTV”) service to consumers and other potential customers in the United States, its territories and possessions, and such other locations as the Parties agree to offer the Service (as defined in Section 2 below) (the “Territory”), as further described in this Agreement; WHEREAS, on a non-exclusive basis and as further described in this Agreement, NeuLion desires to provide such services to Company, including without limitation, the provisioning and support of a customizable, end-to-end IPTV service utilizing NeuLion’s IPTV-related software, systems and personnel (collectively, “NeuLion’s IPTV Platform”), for which IPTV service Company will provide the Content (as defined in Section 2 below); and WHEREAS, subject to the terms and conditions of this Agreement, in connection with the foregoing, Company desires to purchase from NeuLion, and NeuLion desires to supply to Company, on a non-exclusive basis, set-top boxes manufactured under license of NeuLion (“Set-Top Boxes” or “STBs”) and bearing the brand name of Company (or such other brand name(s) as may be designated by Company in accordance with this Agreement) for sale, lease or other transfer to third parties (including without limitation, through any of Company’s Affiliates and/or through Company’s or any of its Affiliate’s retailers or distributors); Proprietary & Confidential 1 NOW, THEREFORE, in consideration of the premises and mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.Term. This Agreement shall commence on the Effective Date and expire on May 15, 2013 (the “Initial Term”), unless earlier terminated as otherwise provided for herein.In the event that there are***** Subscribers (as defined in Section 2 below) in the aggregate across all languages offered (the “Renewal Minimum”) as of the date that is sixty (60) days prior to the last day of the Initial Term, Company shall have the option (but not the obligation), in its sole discretion for any reason or no reason, to extend this Agreement for an additional three (3) year period (the “Renewal Term”).If Company elects to exercise its option to extend this Agreement for the Renewal Term, Company shall provide NeuLion with written notice of such election no later than sixty (60) days prior to the last day of the Initial Term of this Agreement.Except as otherwise expressly provided for herein, such renewal shall be on the same terms and conditions as provided for during the Initial Term (inclusive of, without limitation, the fees set forth in Exhibit C hereto).If the number of Subscribers has not reached the Renewal Minimum as of the date that is sixty (60) days prior to the last day of the Initial Term, Company may nonetheless exercise its option to renew as described in this Section 1, provided that during the Renewal Term, the Operations Fees payable by Company to NeuLion as set forth in Section B.1. of Exhibit C hereto shall be calculated using *****.As used herein, “Term” shall mean the Initial Term and the Renewal Term, if any. 2.NeuLion Services.As more fully described in Exhibit A hereto, the services to be provided to Company by NeuLion under this Agreement (the “NeuLion Services”) shall consist of the setup and operation of an end-to-end standard definition, white-labeled IPTV service to be branded and made available by Company to consumers and other customers (as determined by Company at any time and from time to time in its sole discretion for any reason or no reason) in the Territory (the “Service”), in addition to any other services and deliverables as may be set forth in this Agreement, including without limitation the provisioning of STBs by NeuLion to Company for resale, lease or other transfer in Company’s sole discretion to Subscribers (as defined below) so that Subscribers may receive and view the Service.For clarity (and without limitation of any of the foregoing), the Service is separate and apart from the NeuLion Services and is the product resulting from the combination of, among other things as hereinafter set forth, the NeuLion Services on the one hand, and the audio, video, data and other content for the Service that is provided to NeuLion by Company and/or its Affiliates at any time and from time to time during the Term and the Wind Down Period in their sole discretion for the Service (“Content”), on the other hand.To the extent Company elects in its sole discretion for any reason or no reason to do so, Company shall be responsible for all advertising and marketing of the Service.In addition to (and without limitation of any of the foregoing or any other provision of this Agreement), NeuLion shall be solely and exclusively responsible for ensuring that the NeuLion Services and all components of the Service other than the Content comply with applicable Laws (as defined in Section 6 below).For further clarity, the Service is intended to be delivered to Subscribers through a STB for viewing on a monitor or television set and is not intended to be delivered directly to Subscribers through a personal computer or mobile device Proprietary & Confidential 2 (other than a STB) for viewing thereon.Except as provided for in Exhibit C, Section B (4), the Parties acknowledge and agree that no minimum number of customers or subscribers to the Service (collectively, “Subscribers”), whether calculated on a cumulative, per Reporting Period (as defined in Section I.2 of Exhibit A hereto) or other basis, to the Service shall be required for NeuLion to perform its obligations hereunder and that Company has made no guarantees or assurances as to any minimum number of Subscribers.Notwithstanding anything set forth to the contrary herein, NeuLion shall not in any way, directly or indirectly: (a) use the Service, the packaging in which STBs are shipped to Subscribers (including without limitation the literature and documentation accompanying such STBs), or any of the STB Components, to market, promote, solicit orders for or sell any product or service other than the Service itself or such other product(s) and/or service(s) as may be expressly authorized by Company in a writing signed by a Senior Vice President or an Executive Vice President of Company (or his/her designee); or (b) use the STBs for any purpose other than the provisioning of the Service, or in connection with their resale as provided for in Section 3 hereof.The provisions of the immediately preceding sentence shall survive expiration or termination of this Agreement for any reason indefinitely. 3.Set Top Boxes.
